Citation Nr: 0721907	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-38 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to July 
1968.  This case comes to the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision.

The veteran filed additional claims which have not been 
appealed to the Board but for which further VA treatment 
records were obtained by the RO after the last adjudication 
by the RO on the issue at hand.  As these records merely 
reiterate the point proved by the evidence submitted prior to 
the last adjudication by the RO that the veteran in fact has 
hypertension and is being treated for hypertension, they are 
duplicative and it is not necessary for the claim to be 
readjudicated by the RO prior to adjudication by the Board as 
a result of their duplicative nature.


FINDINGS OF FACT

1.  The RO denied the claim for service connection for 
hypertension in a November 1998 rating decision.  The 
appellant did not perfect an appeal of this decision.

2.  Evidence submitted since the November 1998 final rating 
decision is either cumulative or redundant of evidence of 
record at the time of that decision and is not new and 
material.


CONCLUSION OF LAW

New and material evidence has not been presented since the 
November 1998 final rating decision, and the claim for 
service connection for hypertension is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the claimant of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  In partial compliance with the duty to notify, 
prior to its initial adjudication of the claim, the RO sent 
the claimant a letter in November 2003 indicating the need 
for further information from the veteran.  This defective 
notice was not cured by a complete notification letter being 
followed by a supplemental statement of the case; however, 
the veteran has not been prejudiced by the defective notice 
as he was issued a statement of the case in October 2004 
including the entire language of 38 C.F.R. § 3.159 and has 
been given every opportunity to submit evidence in support of 
his claim.

In addition, the RO also advised the veteran about the 
evidence and information necessary to reopen the claim for 
service connection (citing the correct legal standard), as 
well as the evidence and information necessary to establish 
entitlement to the underlying claim in its November 2003 
letter.  Therefore, VA has fulfilled its specific duties to 
notify with regard to claims to reopen.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
claimant's service medical records, VA treatment records, and 
private medical records.  There does not appear to be any 
other evidence, VA or private, relevant to the claim at this 
time.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The claimant has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.   
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claims being adjudicated by the Board and prior to the 
last final adjudication by the RO.  Therefore, the claimant 
is not prejudiced by the Board's adjudication of his claim at 
this time.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).

II.  Claim to Reopen

By a November 1998 rating decision, the RO denied reopening a 
claim for service connection for hypertension because there 
was no medical evidence linking the veteran's hypertension to 
his service or indicating onset of hypertension in service 
but rather indicating onset many years after separation.  The 
veteran was notified of this adverse rating decision together 
with his rights regarding the appeal of a decision that was 
adverse to his interests.  The veteran did not appeal this 
decision and as a result the decision became final.  

While the decision became final, final decisions may be 
reopened.  To reopen a claim, new and material evidence must 
be presented or secured.  38 U.S.C.A. § 5108.  "The Board 
does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Evidence received subsequent to a 
final rating decision is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).

Evidence of record at the time of the last final disallowance 
included the veteran's service medical records and some post 
service VA treatment records indicating onset of hypertension 
many years after separation.  

Evidence received since the last final disallowance includes 
VA and private treatment records which indicate ongoing 
treatment regarding hypertension but do not relate the 
condition to service or indicate an onset anytime near the 
time of separation.  While the evidence is new as it was not 
of record at the time of the last final disallowance, it is 
not material because it does not relate to an unestablished 
fact necessary to substantiate the veteran's claim as it does 
not show a relation between the veteran's diagnosis and 
service and does not show that onset of the hypertension 
occurred during service but rather many years after 
separation.


ORDER

New and material evidence having not been received, the claim 
for entitlement to service connection for hypertension is not 
reopened.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


